Citation Nr: 0111389	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-11 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a low back injury.

2.  Entitlement to service connection for residuals of a 
chest injury.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
October 1945.  In addition, he has testified that he had 
service in the Panama Canal Zone from 1936 to 1938, which 
service has not been verified.

The issue of entitlement to service connection for residuals 
of a low back injury was previously denied by the Department 
of Veterans Affairs (VA) in a rating decision of September 
1991.  The veteran did not appeal that determination within 
one year of the notice thereof, and that decision became 
final.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1999, by the Winston-Salem, North Carolina Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for residuals of a low 
back injury; the rating action also denied service connection 
for residuals of a chest injury.  The notice of disagreement 
with that determination was received in May 1999.  A 
statement of the case was issued in May 2000, and the 
veteran's substantive appeal was received in June 2000.  The 
appeal was received at the Board in November 2000.  

On December 5, 2000, the veteran appeared at the Winston-
Salem RO and testified at a videoconference hearing before 
the undersigned Member of the Board, sitting in Washington, 
DC.  The veteran accepted this hearing in lieu of a personal 
hearing.  A transcript of this hearing is of record.  At his 
hearing, the veteran submitted additional evidence, and 
waived his right to initial review by the RO.  See 38 C.F.R. 
§ 20.1304 (2000).  

The veteran has been represented throughout his appeal by The 
American Legion.  

For reasons that will be set forth below, the issue of 
entitlement to service connection for residuals of a chest 
injury will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  In September 1991, the RO denied service connection for 
residuals of a low back injury; the veteran did not appeal 
that determination within one year of the notice thereof and, 
under the law, the decision became final.  

2.  The evidence received since the September 1991 decision, 
which includes military records, lay statements, and private 
medical evidence, bears directly and substantially on the 
veteran's claim, and therefore must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the September 1991 rating decision, 
wherein the RO denied entitlement to service connection for 
residuals of a low back injury, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000), Pub. L. No. 106-475, 
§ 4,114 Stat. 2096, 2097-98 (2000) (to be codified as amended 
at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  
Because the issue of entitlement to service connection in 
this case did not arise from an original claim, but rather 
comes from an attempt to reopen a claim which was previously 
denied, the Board must bear in mind the important 
distinctions between those two types of claims.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that, until very recently, precedent of the 
United States Court of Appeals for Veterans Claims had 
mandated a three-step process to be applied in adjudicating 
an attempt to reopen a previously denied claim.  See Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying the decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, supra.  The 
procedure therein required was -- first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).  

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).  

We observe that the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096.  See generally Holliday v. Principi, 
___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Of 
significance in the present matter, however, is language in 
the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  

Thus, it is necessary that this case be adjudicated, 
initially, on the issue of whether new and material evidence 
is of record to reopen the previously denied claim of service 
connection for residuals of a low back injury.  We now know 
that, under the VCAA, cited above, well-groundedness 
following the reopening of a claim is a moot point.  If it is 
determined that new and material evidence has been presented 
under 38 C.F.R. § 3.156(a), and the veteran's claim is 
reopened, barring a need for any further development, a 
merits analysis must then be undertaken.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" -- 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Previously, whether evidence was "material" 
turned essentially upon the reasonable possibility that when 
viewed in the context of all the evidence, it would change 
the outcome.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, although the Federal Circuit's decision in 
Hodge, supra, overruled Colvin and its progeny as to the 
materiality test, it does not appear, however, that the 
analysis as to what is new evidence has been overruled.  See 
Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 (1999), noting 
that Hodge did not deal with the test for determining whether 
evidence is new, which is a separate decision from whether it 
is material.  See also Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

II.  New and material evidence to reopen 
the claim for service connection for 
residuals of a low back injury

When this case was considered by the RO in September 1991, 
the record was fairly clear.  The record showed that the 
veteran had served on active duty from February 1941 to 
October 1945; an enlisted record and record of separation 
(entered on VA Form 3-3177), indicates that the veteran 
participated in battle in New Guinea and the Philippines.  
The service medical records, including the enlistment 
examination dated in February 1941, as well as the separation 
examination conducted in October 1945, were completely silent 
with respect to any complaints, findings, or diagnosis of a 
back injury.  The record is devoid of any records until 1991, 
when the veteran filed his claim for service connection for a 
low back injury (on VA Form 21-526) in April 1991.  

By a rating action in September 1991, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a low back injury, based upon a finding that the 
service medical records did not show that the veteran had 
suffered a low back injury, or that he had received treatment 
for a low back injury.  

The evidence received since the September 1991 decision 
essentially consists of:
a lay statement dated in October 1998; private treatment 
reports dated from August 1982 to October 1998; a statement 
from the veteran's former First Sergeant, dated in November 
1998; a copy of a letter from the veteran dated in October 
1943; VA progress notes dated from March 1991 to September 
1998; a VA hospital summary dated in August 1998; a private 
medical statement from Bobby E. England, M.D., dated in May 
1999; a private medical statement from Paul H. Cartwright, 
M.D., dated in June 1999; private treatment reports dated 
from December 1993 to June 1999; a transcript of the 
veteran's testimony offered at a videoconference hearing held 
in December 2000; lay statements; and history of the 2nd 
Battalion of the 503rd Infantry.  

The Board notes that the newly submitted document from the 
Department of the Army is new and material.  Significantly, 
the reported history of the 2nd Battalion of the 503rd 
Infantry confirms that the veteran's unit was involved in the 
battle for Noemfoor Island in July 1944.  This report also 
confirmed that the paratroopers suffered many injuries by 
missing the drop zone and falling into scattered equipment, 
broken tree stumps, and rock lined craters.  Also submitted 
was a lay statement from an individual who was the veteran's 
First Sergeant in the military, Clifford S. Strebe, 
confirming that the veteran fell into a hole and hit his back 
against the wall of the hole during a parachute jump.  The 
sergeant reported sending the veteran to the aid station in 
Noemfoor, New Guinea, where he was bandaged up and sent back 
to duty.  These records are probative as to the question of 
an in-service injury.  

The newly received medical records are also both new and 
material; that is, we find the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Of significance is the fact that the 
medical evidence of record shows that the veteran currently 
suffers from a low back disorder.  The medical evidence 
reflects that the veteran was seen in March 1991 for 
complaints of low back pain; the pertinent diagnosis was 
lumbar strain with degenerative joint disease.  In addition, 
the medical statements from veteran's private treating 
physicians suggest that the veteran's physical disabilities, 
including his back disorder, are related to service.  

In view of the foregoing evidence, and without adjudicating, 
in the first instance, the credibility of the evidence 
submitted, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for residuals of a low back injury is reopened.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
low back injury, the appeal is granted, to this extent only.  


REMAND

As to the reopened claim for service connection for residuals 
of a low back injury, it is noted that there has been a 
significant change in the law during the pendency of this 
appeal.  As noted above, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Among other things, this new statute eliminated the concept 
of a well-grounded claim, redefined VA's obligations with 
respect to the duty to assist, and supersedes the decision of 
the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc consideration 
denied, 13 Vet.App. 205 (1999) (per curiam), remanded sub 
nom. Morton v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) 
(unpublished per curiam order), opinion withdrawn and appeal 
dismissed, 14 Vet.App. 174 (2000) (per curiam), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100.  See also 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See VCAA, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  

The veteran essentially contends that service connection is 
warranted for his low back disorder, claiming that he 
suffered a back injury when he fell in a hole during a 
parachute jump in July 1944.  As was noted above, while the 
service medical records are negative for any complaints or 
findings of a low back injury, the history of the 2nd 
Battalion of the 503rd Infantry has confirmed that the 
veteran's unit was involved in the battle for Nemfoor Island 
in July 1944, and the paratroopers suffered many injuries by 
missing the drop zone and falling into scattered equipment, 
broken tree stumps, and rock lined craters.  

In a medical statement dated in May 1999, Dr. Bobby England 
reported that the veteran had physical changes and asymmetry 
involving his right clavicle and chest that might be from an 
old physical injury.  However, the record does not contain 
any clinical records from Dr. England.  Also of record is a 
medical statement from Dr. Paul H. Cartwright, dated in June 
1999, indicating that an examination of the veteran revealed 
a compression of the upper right medial anterior thorax.  
Dr. Cartwright indicated that the veteran reported an old 
combat injury from a parachute drop in New Guinea, where he 
landed in a hole filled with machinery debris.  Dr. 
Cartwright concluded that the veteran's condition and the 
examination were all consistent with a chronic injury 
commensurate with the mechanism of injury described.  The 
Board notes that, while Dr. Cartwright has provided his 
opinion, the rationale for the opinion is not given and, 
moreover, it is not clear that this opinion is based upon a 
review of the veteran's entire medical history.  

The Board further notes that the veteran has not undergone a 
current VA examination regarding his current complaints, to 
include an assessmant of the etiology of any current back 
disorder.  As noted above, VA has a duty to assist a claimant 
in the development of his claim.  38 U.S.C.A. § 5103 (West 
Supp. 2000); VCAA.  This includes obtaining a medical 
examination or medical opinion when either is necessary to 
make a decision on the claim.  

The veteran also maintains that service connection is 
warranted for residuals of a chest injury.  In this regard, 
the Board is cognizant of the veteran's report that he 
sustained a chest injury during a parachute drop in New 
Guinea in July 1944.  However, there were no complaints of a 
chest injury noted in service, and his separation examination 
in October 1945 reported normal findings.  Nonetheless, the 
reported history of the 2nd Battalion of the 503rd Infantry 
confirms that the veteran's unit was involved in the battle 
for Nemfoor Island in July 1944.  This report also confirmed 
that the paratroopers suffered many injuries by missing the 
drop zone and falling into scattered equipment, broken tree 
stumps, and rock lined craters.  Also of record is the lay 
statement from the late Sergeant Strebe, confirming that the 
veteran fell into a hole and hit his chest against the walls 
of a hole during a parachute jump.  We note that the veteran 
testified, at his hearing, that Sgt. Strebe is now deceased.

As noted above, in a medical statement dated in May 1999, Dr. 
England reported that the veteran had physical changes and 
asymmetry involving his right clavicle and chest that might 
be from an old physical injury.  Also, as noted above, in a 
medical statement dated in June 1999, Dr. Cartwright reported 
that an examination of the veteran revealed a compression of 
the upper right medial anterior thorax; he related that this 
was an old combat injury from a parachute drop in New Guinea 
where he landed in a hole filled with machinery debris.  Dr. 
Cartwright concluded that the veteran's condition and the 
examination were all consistent with a chronic injury 
commensurate with the mechanism of injury described.  

Accordingly, the Board finds that there is evidence of a 
disability, i.e., compression of the upper right medial 
anterior thorax, and a competent medical opinion, however 
inconclusive, relating the veteran's chest disorder to 
complaints of a fall and chest injury in service.  The Board 
notes that, in reviewing the evidence, we are left with the 
veteran's subjective complaints, an undocumented history of 
injuries sustained during a parachute jump in service, and a 
private medical report in which it is suggested that the 
injury from the parachute jump was the cause of his current 
compression of the upper right medial anterior thorax.

With regard to proof of the injury in service, the Board is 
of the opinion that the veteran's testimony under oath as to 
his parachuting injury in the Pacific in 1944 is sufficient, 
in this case, to overcome the lack of specific, 
contemporaneous documentation thereof.  His account has been 
supported by the "buddy" statement of Sergeant Strebe, who 
provided a statement before his death averring that the 
veteran's injury occurred as he described.  We therefore 
accept the account of the injury in service.  What remains is 
to determine whether that injury is etiologically related to 
current disability, a half century later.  For that 
determination, the Board needs advice from medical 
professionals.  In view of the record, the Board feels a 
remand as to this issue is necessary, so that a medical 
professional can reach a definitive conclusion as to whether 
the veteran currently suffers from residuals of a chest 
injury, and, if so, whether it is consistent with the 
veteran's reported history of an injury sustained from a 
parachute drop in service.  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for further development as follows:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for a low back disorder or a chest 
disorder since his release from active 
duty in 1945.  Following the procedures 
of 38 C.F.R. § 3.159, the RO should 
obtain the related medical records that 
are not already on file, including 
reported records of treatment at the VA 
Medical Center in Ashville, and any 
additional records of Dr. Cartwright and 
Dr. England (including patient history 
and clinical records from initial 
visits).  

2.  Upon completion of the above 
development, the RO should then afford 
the veteran a VA orthopedic examination, 
in order to determine the nature, 
severity, and etiology of any present 
back disorder.  The claims folder, to 
include a copy of this Remand, should be 
made available to the examiner for review 
prior to the examination.  All tests, 
studies, and consultations deemed 
warranted by the examiner should be 
accomplished (and the reports made 
available to, and considered by, the 
primary examiner prior to completion of 
his/her report).  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is at least as likely as not that any 
current disability involving the low 
back, to include any degenerative joint 
disease of the lumbar spine, is related 
to injuries sustained in service, or 
other event of service origin.  The 
examiner's attention should be directed 
to the May and June 1999 private medical 
opinions.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

3.  The veteran should also be accorded 
an appropriate VA examination to identify 
the presence and etiology of a chest 
disorder.  The claims folder, to include 
a copy of this Remand, should be made 
available to the examiner for review 
prior to the examination.  All tests, 
studies, and consultations deemed 
warranted by the examiner should be 
accomplished (and the reports made 
available to, and considered by, the 
primary examiner prior to completion of 
his/her report).  All clinical findings 
should be reported in detail.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current disability involving the 
chest is related to injuries sustained in 
service, or other event of service 
origin.  The examiner's attention is 
directed to the May and June 1999 private 
medical opinions.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

4.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical opinion reports 
are in compliance with the directives of 
this Remand.  If the reports are 
deficient in any manner or fail to 
include adequate responses to the 
specific opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2000); see 
Stegall v. West, 11 Vet.App. 268 (1998).  

5.  Following completion of the above 
development, the RO should readjudicate 
the claims.  This includes de novo review 
of the record on the issue of entitlement 
to service connection for residuals of a 
low back injury.  If either decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence and all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded a reasonable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



